This is an appeal by the employer and insurance carrier from an award made by the Workmen’s Compensation Board for death benefits arising out of the death of Arthur Bethge. Upon a previous appeal, after a similar award, this court reversed and remitted the ease to the board for further proof as to causal relation between the decedent’s work and his death. (281 App. Div. 781.) The decedent, a truck driver, unable to back his truck to a delivery platform because another truck was there, drove to a point where the rear of the truck was about forty-five feet from the dock. He then carried two parcels, weighing 138 pounds to the loading dock, went into the office where his bills were checked and returned to his truck. Approximately ten minutes thereafter he was found dead in the cab of the truck which had not been moved from its location near the dock. Though three of appellants’ medical experts testified that, on the basis of the hypothetical questions asked them, they could not determine the cause of decedent’s death, there is substantial medical proof in the present record that the exertion and effort necessarily expended by decedent in lifting and carrying these heavy packages to the loading dock were unusual for him and resulted in a coronary occlusion which caused his death. The issue of causal relation is consequently one of fact and, as to it, the determination of the Workmen’s Compensation Board is final and conclusive. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Coon, Halpern, Imrie and Zeller, JJ.